Filed 3/21/13 In re Isabel C. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO


In re ISABEL C., et al., Persons Coming                              B243985
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK82199)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MELANIE V., et al.,

         Defendants and Appellants.




         APPEALS from an order of the Superior Court of Los Angeles County. Sherri
Sobel, Juvenile Court Referee. Affirmed.
         Janette Freeman Cochran, under appointment by the Court of Appeal, for
Defendant and Appellant Melanie V.
         Suzanne Davidson, under appointment by the Court of Appeal, for Defendant and
Appellant Raymundo C.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Peter Ferrera, Senior Deputy County Counsel for Respondent.
       Appellants Melanie V. (mother) and Raymundo C. (father) appeal from the
juvenile court’s order terminating their parental rights over their children, Isabel (born
January 2008) and Raymond (born May 2010). Both parents contend the order must be
reversed because the juvenile court abused its discretion by denying their respective
Welfare and Institutions Code section 3881 petitions requesting that the children be
returned to their care, or in mother’s case, that additional reunification services be offered
to the family. Mother further contends the order must be reversed because the parental
exception to terminating parental rights set forth in section 366.26, subdivision
(c)(1)(B)(i) applies.
       The juvenile court did not abuse its discretion by denying mother’s and father’s
respective section 388 petitions. Neither parent sustained the burden of establishing a
change in circumstance or that granting their requests was in the children’s best interest.
Substantial evidence supports the juvenile court’s determination that the parental
exception to terminating parental rights did not apply. We therefore affirm the order.
                                     BACKGROUND
Detention and section 300 petition
       In May 2010, the Los Angeles Department of Children and Family Services (the
Department) received a referral indicating that mother and newborn Raymond had both
tested positive for methamphetamine. Raymond was in the hospital’s intensive care unit
and was displaying withdrawal symptoms.
       According to the hospital social worker, mother admitted using methamphetamine
for the past 17 years, including the day she gave birth to Raymond. Mother also admitted
suffering from bipolar disorder but was no longer seeing a psychiatrist for treatment.
       Mother told the Department’s social worker that she had two children in addition
to Raymond -- two-year-old Isabel and 13-year-old Helena.2 Helena’s maternal uncle


1      All further statutory references are to the Welfare and Institutions Code.
2      Helena was not a subject of the juvenile court proceedings in this case.
                                              2
had been the child’s legal guardian for approximately 10 years. Isabel was currently
being cared for by a maternal cousin. Mother identified father as the biological father of
both Isabel and Raymond and said he was currently incarcerated for possession of
controlled substances.
       Mother admitted to a long history of methamphetamine use and said she began
using methamphetamine at age 15. She reported completing six to nine months of an in-
patient drug treatment program in 2000. She denied using drugs before giving birth to
Raymond.
       The Department filed a section 300 petition on behalf of Raymond and Isabel on
May 11, 2010, alleging the children were at risk as the result of Raymond’s prenatal
exposure to drugs, mother’s 17-year history of substance abuse, and father’s failure to
provide and incarceration for possession of a controlled substance.
       At the detention hearing held on May 11, 2010, the juvenile court ordered the
children detained and accorded monitored visits to both parents.
Jurisdiction/disposition
       In May 2010, the Department reported that Raymond and Isabel were both placed
with a maternal cousin. In an interview with the Department social worker, mother
admitted to a long-standing problem with substance abuse and acknowledged that her
drug use impaired her ability to parent the children. In a separate interview, father
admitted using methamphetamine before his present incarceration. He also admitted
using drugs with mother.
       At the May 28, 2010 pretrial hearing, the juvenile court found father to be Isabel’s
presumed father and Raymond’s biological father. The court accepted father’s no-contest
plea, found both children at risk because of father’s history of methamphetamine use and
failure to provide, and sustained the portion of an amended section 300 petition
pertaining to father.
       Mother waived her trial rights and submitted to the petition at a hearing held on
June 29, 2010. The juvenile court sustained the allegations relating to mother, finding the

                                             3
children to be at risk as the result of mother’s 17-year history of substance abuse, current
methamphetamine use, and Raymond’s positive toxicology screen and drug withdrawal
symptoms. The court noted that mother appeared to be under the influence during the
hearing, and mother admitted she would be unable to provide a negative test result if she
submitted to a drug test that day.
       The juvenile court ordered mother to participate in individual counseling, a
parenting program, and a drug rehabilitation program that included random drug testing.
The court ordered father to attend drug counseling and parenting classes. Both parents
were accorded monitored visits.
Review proceedings
       In September 2010, the Department reported that mother had failed to appear for
eight scheduled drug tests. Mother had also failed to consistently attend visits with the
children.
       Father had been released from jail in August 2010 but failed to contact the
Department and make his whereabouts known until late September. On September 21,
2010, mother and father telephoned the social worker and said they planned to enroll in a
drug treatment program that day; however, they subsequently failed to do so. At the
September 28, 2010 progress hearing, the juvenile court found neither parent to be in
compliance with court orders.
       At the time of the December 2010 six-month review hearing, neither parent had
complied with any portion of their court ordered drug treatment plans. Mother had
missed an additional three scheduled drug tests, and neither parent had visited regularly
with the children. Mother was again pregnant.
       On January 14, 2011, the Department filed a section 387 petition alleging
inappropriate care of the children by the maternal cousin. At the hearing on the section
387 petition, the juvenile court found that its prior disposition had not been effective in
protecting the children, sustained the petition, and ordered the children detained from the
maternal cousin and placed in foster care.

                                              4
       A contested six-month review hearing was held on February 1, 2011. Mother’s
counsel reported that mother had enrolled in a treatment program the previous day.
Father’s counsel informed the court that father was again incarcerated and would not be
released until June or July. The juvenile court found neither parent to be in compliance
with their case plan, terminated reunification services, and scheduled a section 366.26
hearing to select a permanent plan for the children.
Mother’s April and September 2011 section 388 petitions
       On April 11, 2011, mother filed a section 388 petition requesting unmonitored
visits leading to return of the children to her care. In support of her petition, mother
stated she had been living in a shelter since January 31, 2011, attending drug prevention
and parenting classes, participating in random alcohol and drug testing, and testing
negative for drugs and alcohol for the preceding two months. Mother further stated that
she was pregnant and due to give birth in June 2011.
       In response to mother’s section 388 petition, the Department agreed that family
reunification services should be reinstated for mother and the children but recommended
monitored rather than unmonitored visits because mother had only recently begun a
treatment program. On April 26, 2011, the juvenile court granted mother’s section 388
petition in part and reinstated family reunification services for her with monitored
visitation.
       In May 2011, the Department reported that mother continued to attend her
treatment programs and visited consistently with the children. The children remained
placed in foster care and were thriving in their foster parents’ home. Father remained
incarcerated.
       Mother filed another section 388 petition on September 1, 2011, seeking return of
the children to her custody or, in the alternative, unmonitored overnight or day visits.
She continued to attend treatment program sessions and to test negative for drugs and
alcohol. The juvenile court set mother’s section 388 petition for a hearing and ordered
the Department to prepare a response.

                                              5
       In October 2011, the Department reported that mother had been enrolled in a
recovery program for seven months, had maintained excellent attendance, and had
submitted 20 negative breathalyzer tests and 24 negative random drug tests. Mother had
given birth to another child, Johnny.
       On October 24, 2011, the children’s foster family agency submitted a caregiver
information form to the juvenile court reporting that on several occasions Isabel and
Raymond had returned from visits with mother suffering from bruises and abrasions. In
addition, Isabel demonstrated sexualized behavior following her visits with mother.
Isabel had exhibited similar behavior in January 2011 when she was removed from the
maternal cousin’s care, but the behavior had abated until visits at mother’s residence
began. The foster family agency expressed concern about mother’s ability to supervise
the children and recommended investigating the source of Isabel’s sexualized behavior.
       In a last minute information for the court filed on October 27, 2011, the
Department’s social workers reiterated the concerns expressed by the foster family
agency. Isabel and Raymond were returning from the visits with injuries and Isabel was
acting out sexually and behaving in an aggressive manner after the visits. The foster
family agency had generated two special incident reports concerning the children’s
injuries, and the Department had received a child abuse referral regarding Isabel and
Raymond.
       In an October 3, 2011 special incident report, the foster family agency stated that
Raymond had sustained an abrasion on his forehead, redness in his diaper area, and
swelling and redness around his eyes following an October 1, 2011 visit with mother.
Isabel had sustained a bruise on her right hip and marks on her hip and forearm. In a
second incident report generated on October 15, 2011, the foster family agency reported
that Raymond had returned from a visit with mother with a bruise on his forehead, a
superficial cut on his lower lip, and redness on his genitals.
       On October 19, 2011, the Department received a referral on its child abuse hotline
that Raymond had returned from a visit with mother with a red and swollen penis and that

                                              6
Isabel had redness in her vaginal area. A subsequent forensic evaluation of the children
disclosed no sexual abuse.
       At the October 27, 2011 hearing on mother’s section 388 petition, the juvenile
court ordered that mother be allowed unmonitored day visits with the children for up to
two hours.
Further review proceedings
       In November 2011, the Department reported that mother was in compliance with
court orders. Father had been released from incarceration but was arrested again for
violating his probation after leaving a treatment program where he had been briefly
enrolled.
       Raymond was attached to his foster parents, and was doing well during his visits
with mother. Isabel was also attached to her foster parents but was experiencing anxiety
about her permanency. Isabel’s teacher reported that the child was touching her vaginal
area at school and having extreme crying episodes. Isabel had also regressed in her potty
training.
       In January 2012, the Department reiterated its concerns about mother’s care of the
children. Raymond had returned with a black eye following a November 7, 2011 visit
with mother. Isabel returned with a two-inch bruise on her shin following a December 3,
2011 visit with mother. On December 17, 2011, Isabel returned from a visit with mother
with a rash and raised spots in her diaper area. On December 24, 2011, Isabel returned
from a visit with mother with scratches on her face, and Raymond returned with redness
in his diaper area. On December 31, 2012, Isabel returned with a swollen lip and
Raymond returned with scrapes on his forearm and a two and one-half inch cut that had
bled through his shirt sleeve. The foster family agency noted that the children’s injuries
continued to occur despite multiple efforts to provide mother with parenting support and
assistance.
       Mother’s drug treatment program reported that mother continued to be an active
and involved participant in treatment. Mother was expected to complete the program on

                                             7
May 9, 2012, and her stay had been extended in order to provide her with additional
support in caring for the children.
January 2012 section 366.26 hearing
       A contested section 366.26 hearing commenced on January 17, 2012. After
various Department reports were admitted into evidence, the Department’s social worker
testified that the children were at high risk if they were returned to mother’s care. She
cited the children’s frequent and continued injuries during their visits with mother and
expressed concern about mother’s ability to supervise three young children.
       Mother’s parenting instructor testified that she had worked with mother on
parenting skills since October 2011, and that she had seen nothing to cause her concern
about mother’s parenting of infant Johnny. The instructor further testified that she had
observed mother and all three children together on three occasions and did not have any
concerns about mother’s parenting of the children. She said she had seen Raymond run
and fall during the last visit with mother but had never seen mother become frustrated
with the children.
       After hearing from mother’s parenting instructor, the juvenile court issued a
tentative ruling to return the children to mother’s custody. The court agreed, however, to
continue the matter to allow the children’s attorney to speak with the person who had
monitored the majority of mother’s visits. The court issued an interim order allowing
mother unmonitored visits for six hours. The court ordered mother not to monitor
father’s visits.
Father’s January 2012 section 388 petition
       Father filed a section 388 petition on January 30, 2012, requesting family
reunification services and unmonitored visitation. He submitted evidence indicating he
had entered a drug treatment program on September 15, 2011. At the January 30, 2012
hearing, the juvenile court set a future date to consider father’s section 388 petition. The
court accorded mother overnight weekend visits with the children from Friday morning to
Sunday evening and ordered the Department to make unannounced home visits to

                                             8
mother’s residence at least once a week. The court further ordered the children’s attorney
to send a representative to mother’s residence at least once before the next court date.
The matter was then continued for four weeks.
       The Department recommended that father’s section 388 petition be denied. The
Department noted that father was not currently participating in random drug testing and
that he had no consistent contact with the children for the past nine months.
       In a February 2012 last minute information for the court, the Department reported
on mother’s visits with the children and her status at the sober living facility. The
Department’s social worker had made several unannounced home visits to mother’s sober
living facility and found mother caring appropriately for the children and the children
responding well to her. The foster family agency had generated three special incident
reports, however, regarding injuries the children sustained during their overnight visits
with mother in February.
       The first incident report, dated February 8, 2012, stated that Isabel had returned
from a weekend visit with mother without receiving medication for her eczema
throughout the weekend. As a result, the child returned with moderate to severe eczema
on her body. Raymond returned from the same visit with bruises on his leg from his knee
to his shin, bruises on his left arm and right elbow, and redness between his left thumb
and index finger.
       The second incident report, dated February 15, 2012, stated that the children were
returned in poor health following a weekend visit with mother. Both children had colds,
and the foster mother had provided verbal instructions regarding various medications the
children were taking. Following the visit with mother, Raymond developed bronchiolitis
and an ear infection. He also returned with a scratch on his face, a bruise above his
eyebrow, bruises on his legs, and fungus in his diaper area. Isabel returned with bruises
on her back and inner thigh.
       In the third incident report, dated February 22, 2012, the foster family agency
reported that Raymond had sustained a cut and a large bruise on his right shin, four small

                                              9
bruises on the inside of his thighs, a cut on the bottom of his right eye, and a swollen
bottom lip during a weekend visit with mother. Isabel returned with bruises on her back,
buttocks, and the back of both thighs, as well as a large red mark on her groin area.
       The children’s foster parents reported that both Raymond and Isabel were
demonstrating separation anxiety after their visits with mother. Isabel pleaded with her
foster mother to stay home from work, and the children did not want the foster parents to
leave their bedroom. Isabel had a tantrum one morning before being dropped off at
mother’s house, screaming that she did not want to go. The foster mother further
reported that the children often returned from visits hungry and thirsty. A February 2012
doctor visit revealed that Raymond’s weight had decreased by a half pound since
December 2011, and Isabel’s weight had decreased by a pound.
       On February 21, 2012, the house manager at mother’s sober living facility
informed the Department that mother had been asked to leave the facility. Although the
facility had initially agreed to extend mother’s stay in order to provide her with additional
support, mother’s extension had been terminated because mother had not complied with
house rules, ignored her responsibilities, and was disrespectful of the staff and other
mothers in the home. Mother had been given three opportunities to modify her behavior
and was now being asked to leave by March 1, 2012. The house manager further
reported that Raymond slipped and fell during a recent visit because the floor was
slippery and the child was not wearing shoes. In response, Mother had called Raymond a
“dumb ass.”
       On February 22, 2012, mother confirmed that she was leaving the sober living
home and that she planned to move to an apartment closer to father.
       On April 18, 2012, the juvenile court held a hearing on father’s section 388
petition. The children’s foster mother testified that the children had often returned
hungry and thirsty from their day visits with mother and sustained a myriad of injuries.
The injuries continued when the children began overnight visits with mother. The



                                             10
juvenile court admitted into evidence photographs the foster mother had taken of the
children’s injuries.
        The foster mother further testified that Isabel had been doing “inappropriate
touching” since visits with mother began, and that Isabel’s preschool teacher had reported
that the child’s behavior was always different on the days immediately following the
visits. Isabel had tantrums before nearly every visit with mother, but her tantrums ceased
when weekend/overnight visits with mother stopped at the end of February 2012.
        Following the foster mother’s testimony, the Department’s social worker testified
that mother was not in compliance with the drug testing component of her treatment plan
because she had not drug tested since leaving the sober living facility. The social worker
did not know where mother was living because mother had not provided a new address.
Mother had not called to arrange for any visits with the children, nor had she spoken to
the children by telephone.
        The social worker further testified that she was unaware of any visits between
father and the children, except two visits in March 2011. She could not recommend
unmonitored visits for father because he had not been tested for drugs since December
2011.
        At the conclusion of the hearing, the juvenile court denied father’s section 388
petition, terminated reunification services for both parents, and scheduled a section
366.26 hearing. The court ordered therapy services for the children and accorded both
parents monitored visits.
        On July 19, 2012, the Department filed a section 300 petition on behalf of Johnny
after the social worker observed a drug pipe and a white granulated substance in mother’s
home. Johnny was initially detained but subsequently released to both parents.
        In August 2012, the Department reported that neither parent had maintained
regular contact with the children since May 2012. Father’s visits with the children had
been sporadic throughout the case, and he had no visitation for extended periods while he



                                             11
was incarcerated. The children’s foster parents now had an approved adoption home
study, and the Department recommended terminating parental rights.
       Neither parent appeared at the section 366.26 hearing scheduled for August 15,
2012. At the request of both parents’ counsel, the juvenile court continued the hearing to
August 28, 2012.
August 2012 section 388 petitions and section 366.26 hearing
       On August 28, 2012, father filed a section 388 petition requesting return of the
children based on his enrollment in a substance abuse treatment program and parenting
course. On the same day, mother also filed a section 388 petition requesting return of the
children or reinstatement of family reunification services and liberalized visitation.
       A hearing on father’s and mother’s respective section 388 petitions and a
contested section 366.26 hearing were held on August 28, 2012. Father testified that he
had completed a six-month drug treatment program in February 2012, and was attending
twice weekly narcotics anonymous classes. Father further testified that he was drug
testing as part of a voluntary agreement with the Department regarding Johnny, and the
test results had been negative. He admitted that he had visited sporadically with
Raymond and Isabel throughout the case and that he had not seen the children since
April. When asked why he had not visited the children more regularly, father replied, “I
was just busy working and -- I don’t know.”
       Mother testified that she had attended a drug program for 13 months but had been
asked to leave her sober living facility. She was attending twice weekly narcotics
anonymous classes and was drug testing regularly through the Department. All of her
drug test results had been negative. Mother further testified she had been visiting
“recently” with the children, but admitted that she had seen them only three times in the
last several months. She had not visited more consistently because she had been
emotionally stressed.
       After hearing argument from counsel, the juvenile court denied both parents’
section 388 petitions. The court found that both parents’ circumstances were changing

                                             12
rather than changed and that neither parent had consistently been sober or had a
relationship with the children. The court further found that it was not in the children’s
best interests to return them to their parents’ care.
        The court then proceeded to the section 366.26 hearing, found no exception to
terminating parental rights applied, and terminated both mother’s and father’s parental
rights. This appeal followed.
                                        DISCUSSION
I. Section 388 petitions
        Section 388 provides in relevant part: “Any parent . . . [of] a child who is a
dependent child of the juvenile court . . . may, upon grounds of change of circumstance or
new evidence, petition the court . . . to change, modify, or set aside any order of court
previously made.” To obtain the requested modification, the parent must demonstrate
both a change of circumstances or new evidence, and that the proposed change is in the
best interests of the child. (§ 388, subd. (a)(1); Cal. Rules of Court, rule 5.570(a) & (e);
In re Casey D. (1999) 70 Cal.App.4th 38, 47.) “[T]he change of circumstances or new
evidence must be of such significant nature that it requires a setting aside or modification
of the challenged prior order.” (Ansley v. Superior Court (1986) 185 Cal.App.3d 477,
485.)
        The parent bears the burden of proving the requested modification should be
granted. (Cal. Rules of Court, rule 5.570(i); In re Stephanie M. (1994) 7 Cal.4th 295,
317.) A juvenile court’s determination on a petition brought under section 388 is
reviewed under the abuse of discretion standard. (Stephanie M., supra, at p. 318.)
        A. Mother’s section 388 petition
        The juvenile court concluded that granting mother’s petition to return the children
to her care or, in the alternative, to reinstate reunification services and liberalize her
visits, was not in the children’s best interests. Factors to be considered in determining
what is in the best interests of a child under section 388 include “(1) the seriousness of
the problem which led to the dependency, and the reason for any continuation of that

                                               13
problem; (2) the strength of relative bonds between the dependent children to both parent
and caretakers; and (3) the degree to which the problem may be easily removed or
ameliorated, and the degree to which it actually has been.” (In re Kimberly F. (1997) 56
Cal.App.4th 519, 532.)
       Mother failed to establish that her substance abuse problem -- which led to the
children’s removal from her care -- had been resolved. Mother’s substance abuse
problem was a long-standing one. At the outset of the case, mother admitted to a 17-year
history of methamphetamine use and to being in and out of drug treatment programs for
her entire life. Although mother had completed a 13-month treatment program, a drug
pipe was found in her residence a few months after she was asked to leave her sober
living residence. After she was discharged from her sober living facility, mother stopped
having regular contact with the Department and failed to consistently test for drug use.
The juvenile court found that the three negative drug tests mother submitted in support of
her section 388 petition -- one in April 2012 and two taken over the course of a week in
August 2012 -- were insufficient to establish that mother had consistently been sober.
       Mother also failed to establish that granting her petition would be in the children’s
best interests. The record shows that following unmonitored visits with mother both
Isabel and Raymond returned to their foster home repeatedly suffering from bruises and
abrasions. Isabel resisted attending visits with mother and had tantrums before the visits
and behavioral issues after the visits.
       The record discloses no abuse of discretion by the juvenile court in denying
mother’s section 388 petition.
       B. Father’s section 388 petition
       Father’s section 388 petition also failed to establish a change in circumstances.
Father submitted no evidence to support his claim that he had completed a six-month
treatment program in February 2012. A drug pipe was found in his residence in July
2012. He was incarcerated repeatedly throughout the case for either possessing illegal
substances or violating the terms of his parole. Much of the information submitted in

                                            14
support of father’s August 28, 2012 petition was the same as that submitted in support of
a previous section 388 petition filed in January 2012 and denied by the juvenile court.
       Father failed to maintain any consistent contact with the children during the more
than two-year duration of the case. He had no contact with them between August and
December 2011 and between April and July 2012. There was no evidence of any bond
between father and the children.
       The juvenile court’s denial of father’s section 388 petition was not an abuse of
discretion.
II. Termination of parental rights
       Section 366.26, subdivision (c)(1), provides for the termination of parental rights
if family reunification services have been terminated and the juvenile court finds by clear
and convincing evidence that the child is likely to be adopted. Once reunification
services have been terminated, “‘[f]amily preservation ceases to be of overriding
concern . . . the focus shifts from the parent’s interest in reunification to the child’s
interest in permanency and stability. [Citations.]’” (In re Richard C. (1998) 68
Cal.App.4th 1191, 1195.) “Adoption, where possible, is the permanent plan preferred by
the Legislature. [Citation.]” (In re Autumn H. (1994) 27 Cal.App.4th 567, 573 (Autumn
H.).) Although the statutory preference is in favor of adoption, section 366.26 lists
certain exceptions that may preclude termination of parental rights, if the juvenile court
finds “a compelling reason for determining that termination would be detrimental to the
child.” (§ 366.26, subd. (c)(1)(B).) The exception relevant to the instant case provides as
follows: “The parents have maintained regular visitation and contact with the child and
the child would benefit from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
       The parent bears the burden of proving that this exception applies. (In re L. Y. L.
(2002) 101 Cal.App.4th 942, 952-954.) “[T]he exception does not permit a parent who
has failed to reunify with an adoptable child to derail an adoption merely by showing the
child would derive some benefit from continuing a relationship maintained during



                                              15
periods of visitation with the parent.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339,
1348.)
         For the exception to apply, the parent must have maintained regular visitation with
the child, and the juvenile court must determine that the parent/child relationship
“promotes the well-being of the child to such a degree as to outweigh the well-being the
child would gain in a permanent home with new, adoptive parents. In other words, the
court balances the strength and quality of the natural parent/child relationship in a
tenuous placement against the security and the sense of belonging a new family would
confer.” (Autumn H., supra, 27 Cal.App.4th at p. 575.) A parent must establish more
than merely some benefit to the child by continuing the parent child/relationship. That
relationship must be “a substantial, positive emotional attachment such that the child
would be greatly harmed” if the relationship were severed. (Ibid.) To overcome the
benefits associated with a stable, adoptive family, the parent seeking to continue a
relationship with the child must prove that severing the relationship will cause not merely
some harm, but great harm to the child. (In re Brittany C. (1999) 76 Cal.App.4th 847,
853.) Factors that the juvenile court should consider when determining the applicability
of the exception include “[t]he age of the child, the portion of the child’s life spent in the
parent’s custody, the ‘positive’ or ‘negative’ effect of interaction between parent and
child, and the child’s particular needs . . . .” (Autumn H., supra, 27 Cal.App.4th at p.
576.)
         The juvenile court’s ruling on whether an exception applies to terminating parental
rights pursuant to section 366.26 is reviewed under the substantial evidence standard. (In
re Cliffton B. (2000) 81 Cal.App.4th 415, 424-425; Autumn H., supra, 27 Cal.App.4th at
p. 576.) Under this standard, an appellate court must affirm the juvenile court’s order if
there is evidence that is reasonable, credible, and of solid value to support the order (In re
Christina A. (1989) 213 Cal.App.3d 1073, 1080), and the evidence must be considered
“in the light most favorable to the prevailing party, giving the prevailing party the benefit



                                              16
of every reasonable inference and resolving all conflicts in support of the order.
[Citations.]” (Autumn H., at p. 576.)
       There is ample support in the record for the juvenile court’s determination that the
parental exception to terminating mother’s parental rights did not apply. Mother failed to
meet her burden of establishing regular visitation with the children. Her visits were
sporadic throughout the more than two-year duration of the case. Mother failed to visit
consistently during the first six months of family reunification services. Although the
consistency of mother’s visits improved during her stay at a sober living facility, she
failed to maintain contact with the children after her discharge from that facility, and her
visits again became sporadic. At the contested 366.26 hearing on August 28, 2012,
mother admitted she had visited with the children only three times during the past several
months.
       There was scant evidence of a parent/child bond that would cause the children
harm if severed or that would outweigh the benefits of a stable and permanent adoptive
home. Rather, there was evidence that Isabel had tantrums before visits with mother and
behavioral problems after the visits and that her tantrums stopped when the visits with
mother ceased.
       The children’s prospective adoptive parents were able and willing to care for
them, had an approved home study, and were willing to adopt both children. Substantial
evidence supports the juvenile court’s determination that the children’s need for stability
outweighed any benefit they would derive from continuing a parent/child relationship
with mother.




                                             17
                                      DISPOSITION
       The order denying mother’s and father’s respective section 388 petitions and
terminating the parental rights of both parents is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



____________________________, P. J.
BOREN



____________________________, J.
ASHMANN-GERST




                                             18